          Case 1:20-cv-04350-ALC Document 23 Filed 02/08/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   2/8/2021
TIMOTHY DEROME PETTIES, ESQ.,

                                   Plaintiff,
                                                                     20-CV-4350 (ALC)
                       -against-
                                                                  ORDER OF SERVICE
CO RICHARDSON,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

       Plaintiff brings this pro se action under 42 U.S.C. § 1983, alleging that defendants

violated his federal constitutional rights. By order dated June 22, 2020, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). On

October 2, 2020, the Court requested that Correction Officer Richardson waive service of

summons. On October 28, 2020, the Court received a notice that the request for waiver of service

was returned unexecuted because “Richardson” is a common name. Thereafter, the Court issued

a Valentin Order directing the New York City Law Department to provide information on the

identity of Correction Officer Richardson. After an extension of time to do so, the City identified

Correction Officer Richardson, but indicated that the City was not authorized to accept service

on his behalf. The City has however provided an address where service may be effected.

                                                DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal
           Case 1:20-cv-04350-ALC Document 23 Filed 02/08/21 Page 2 of 4




Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant Correction Officer Jason Richardson

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for this Defendant. The Clerk of

Court is further instructed to issue a summons and deliver to the Marshals Service all the

paperwork necessary for the Marshals Service to effect service upon this Defendant.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        Accordingly, the Clerk of Court is instructed to issue a summons, complete the USM-285

form with the address for Correction Officer Jason Richardson, and deliver all documents

necessary to effect service to the U.S. Marshals Service. The Clerk of Court is also respectfully

directed to mail this Order to Plaintiff Petties.

SO ORDERED.

                                                    2
         Case 1:20-cv-04350-ALC Document 23 Filed 02/08/21 Page 3 of 4




Dated:   February 8, 2021
         New York, New York

                                              ANDREW L. CARTER, JR.
                                              United States District Judge




                                       3
Case 1:20-cv-04350-ALC Document 23 Filed 02/08/21 Page 4 of 4




              DEFENDANT AND SERVICE ADDRESS

    New York City/Parks Dept.
    100 Church Street, 4th Floor
    New York, New York 10007
